Exhibit 10.84

FIRST AMENDMENT TO THE

ENCORE CAPITAL GROUP, INC.

2013 INCENTIVE COMPENSATION PLAN

WHEREAS, Encore Capital Group, Inc. (the “Company”) currently maintains The
Encore Capital Group, Inc. 2013 Incentive Compensation Plan (the “Plan”); and

WHEREAS, the Board of Directors of the Company (the “Board”) approved the
amendment of the Plan, effective February 20, 2014, to prohibit the practice of
issuing stock options at an exercise price below fair market value on the date
of the grant.

NOW, THEREFORE, by virtue and in exercise of the power reserved to the Board by
Section 10.2 of the Plan, the Plan is hereby amended, effective February 20,
2014, as follows:

 

  1. Definitions.

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Plan.

 

  2. Amendment.

Section 9 of the Plan shall be amended by adding a new Section 9.4 to read as
follows:

 

  “9.4 Restrictions. Notwithstanding anything contained in the Plan to the
contrary, no stock option granted under the Plan shall have an exercise price
that is less than the Fair Market Value of a Share of the Common Stock on the
date of grant of such stock option.”

 

  3. Miscellaneous.

 

  (a) This amendment has been duly authorized and executed by the Company.

 

  (b) This amendment shall be construed in accordance with the laws of the State
of Delaware, without reference to Delaware’s choice of law statutes or
decisions.

 

  (c) Except as specifically amended hereby, the Plan shall remain in full force
and effect. In the event the terms of the Plan conflict with this amendment, the
terms of this amendment shall control.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed
effective as of February 20, 2014.

 

ENCORE CAPITAL GROUP, INC.

By:

 

/s/ Steve Gonabe

 

Steve Gonabe

 

Senior Vice President,

 

Human Resources